 



Exhibit 10.7(e)
AMENDMENT NO. 4 TO EXECUTIVE EMPLOYMENT AGREEMENT
     This Amendment No. 4 to Executive Employment Agreement (this “Amendment”)
is made as of November 1, 2003 (the “Amendment Date”), by and between BMC
Software, Inc., a Delaware corporation (the “Employer”), and Dan Barnea, an
individual resident of Neve Monosson, Israel (the “Executive”). The Employer and
the Executive are each a “party” and are together “parties” to this Amendment.
     WHEREAS, the parties have previously entered into an Employment Agreement
dated as of April 1, 2000 (the “Agreement”), and the parties wish to amend the
Agreement to provide for an automatically renewing “Employment Period,” as
defined in the Agreement, on the terms described herein.
     NOW THEREFORE, in consideration of the extension of the Employment Period
provided for hereunder and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties, intending to be
legally bound, agree as follows, effective as of the Amendment Date:
     1. Section 2.2 of the Agreement shall be deleted and the following shall be
substituted therefor:
         “2.2 EMPLOYMENT PERIOD
   Subject to the provisions of Section 6, the term of the Executive’s
employment under this Agreement will commence upon the Amendment Date and shall
continue in effect through the third anniversary of the Amendment Date (the
“Employment Period”); provided, however, that, subject to the provisions of
Section 6, commencing on November 2, 2003 and on each day thereafter, the
Employment Period shall be automatically extended for one additional day unless
the Employer shall give written notice to Executive that the Employment Period
shall cease to be so extended, in which event the Employment Period shall
terminate on the third anniversary of the date such notice is given. The
Employment Period may be further extended by mutual agreement of the parties.”
[The remainder of this page is intentionally left blank.]

 



--------------------------------------------------------------------------------



 



     2. Except as amended hereby, the Agreement is specifically ratified and
reaffirmed.
     IN WITNESS WHEREOF, the parties have executed and delivered this Amendment
as of the date first written above.
EMPLOYER:
BMC Software, Inc.
By: /s/ JEROME ADAMS
Name: Jerome Adams
Title: Senior Vice President of Administration
EXECUTIVE:
/s/ DAN BARNEA
Dan Barnea

 